COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-16-00148-CV


D.A. AND M.A., INDIVIDUALLY AND                   APPELLANTS
AS NEXT FRIENDS OF A.A., A
MINOR

                                    V.

TEXAS HEALTH PRESBYTERIAN                           APPELLEES
HOSPITAL OF DENTON, MARC
WILSON, M.D., AND ALLIANCE
OB/GYN SPECIALISTS, PLLC
D/B/A/ OB/GYN SPECIALISTS,
PLLC


                                 ----------

         FROM THE 442ND DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2013-70299-431

                                 ----------

              MEMORANDUM OPINION1 AND ORDER

                                 ----------




     1
     See Tex. R. App. P. 47.4.
         We have considered appellants’ petition for permissive interlocutory

appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d), (f) (West Supp.

2015); Tex. R. App. P. 28.3(a), (f), (j).

         We grant the petition in part. The court will consider only appellants’ first

issue:      whether civil practice and remedies code section 74.153 applies to

medical care provided in an obstetrical unit without the patient first having been

evaluated in a hospital emergency department. We deny the remainder of the

petition.

         Appellants’ notice of appeal is deemed filed today. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.1, 28.3(k). Appellants must file

a copy of this order with the trial court clerk. See Tex. R. App. P. 28.3(k).

         The clerk’s record and reporter’s record are due on or before June 13,

2016. See Tex. R. App. P. 26.1(b), 35.1(b).

         Appellants’ brief will be due twenty days after the appellate record is filed,

and appellees’ brief will be due twenty days after appellants file their brief. See

Tex. R. App. P. 38.6(a)–(b).

         The clerk of this court is directed to transmit a copy of this memorandum

opinion and order to the attorneys of record, the trial court judge, the trial court

clerk, and the court reporter.

                                                      PER CURIAM

PANEL: SUDDERTH, GARDNER, and GABRIEL, JJ.

GABRIEL, J., would grant the permissive appeal as to both issues.

                                            2
DELIVERED: June 2, 2016




                          3